Citation Nr: 0210356	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1955.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 RO rating decision which 
denied service connection for a left hip disability.  The 
veteran provided testimony at a personal hearing at the RO in 
November 2000.  


FINDINGS OF FACT

A left hip disability, including degenerative arthritis which 
has been treated with a left hip replacement, was not present 
during service or for many years thereafter, and it was not 
caused by any incident of service.  


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from June 1952 
to June 1955.  His service medical records are mostly 
unavailable, apparently having been destroyed in the 1973 
fire at the National Personnel Records Center.  Morning 
reports of record indicate that the veteran was listed as 
sick in his quarters beginning on January 4, 1954 and 
returning to duty on January 6, 1954; the ailment he had is 
not indicated.  A June 1955 separation examination noted that 
the veteran's lower extremities were normal. 

Private treatment records dated from 1957 to 1968 show that 
the veteran was treated for several ailments, but there is no 
mention of left hip problems.  An August 1957 entry noted 
that the veteran had an abrasion to the left leg after 
fighting a fire.  

VA treatment records dated from 1971 to 1975 reflect that the 
veteran was treated for multiple ailments, but there is no 
mention of left hip problems.  A March 1971 treatment entry 
noted that the veteran alleged he had an old back injury in 
service.  He reported that he was caught between two trucks.  
He complained of low back pain and stiffness.  A March 1971 
consultation report noted that the veteran reported that he 
had suffered low back pain since trauma in the Korean War. 

In an August 1975 lay statement, the veteran's mother 
reported that the veteran was hurt while he was stationed in 
Korea.  She stated that she received two letters from the 
veteran in which he stated that he had been caught between 
two trucks and suffered some terrible pain in his back.  An 
August 1975 statement signed by multiple people reported that 
the veteran was sincere, honest, and trustworthy.  

VA and private treatment records from 1975 to 1981 show that 
the veteran continued to receive treatment for several 
ailments, but there is no mention of left hip problems. 

A July 1981 lay statement from R. Green reported that he went 
to visit the veteran when he was in a hospital in South 
Korea.  It was stated that, at that time, the veteran 
reported that he had been pinned between two trucks and that 
he injured his back.  

A November 1981 VA treatment report referred to treatment for 
disorders other than a left hip disability, as did private 
treatment records dated from December 1981 to February 1982.  

At a March 1982 hearing, the veteran provided testimony as to 
a claim for service connection for a back disability.  He 
testified that he injured his back in Korea when he was 
caught between two trucks when he was loading shells.  He 
stated that he was hospitalized for twenty-seven days.  He 
stated that he was put in a cast that went around his leg and 
lower back.  The veteran did not allege that he injured his 
left hip.  

The veteran underwent a VA examination in February 1983.  The 
diagnoses did not refer to a left hip disability.  

Private treatment records dated from 1982 to 1991 show that 
the veteran continued to receive treatment for multiple 
ailments; the first mention of a left hip problem is in 1990.  
A March 1990 treatment entry from the West Coast Orthopedic 
Specialists noted that the veteran was having more pain in 
his left hip.  It was noted that X-rays showed significant 
degenerative changes in the left hip.  A March 1990 statement 
from such facility related an impression which included 
degenerative joint disease of the left hip.  An April 1991 
statement from S. Tarabishy, M.D., reported that the veteran 
had a longstanding history of left hip pain.  Dr. Tarabishy 
indicated that the veteran's X-rays showed advanced 
degenerative joint disease and that he thought the veteran 
would ultimately require a total hip replacement.  An April 
1991 statement from D. J. Passalacqua, M.D., related that the 
veteran had been followed by him since January 1990 for 
disorders including degenerative arthritis of the left hip.  
In an April 1991 statement, Dr. Osterhout reported that the 
veteran had been treated for low back pain and incontinence 
from 1955 to 1969.  

At an April 1991 hearing, the veteran provided further 
testimony as to a back disability.  He reported that he 
injured his back in Korean when he was pinned between two 
trucks.  He stated that he was hospitalized for about a month 
and that he was put in some kind of grace that went around 
his left leg.  He did not report that he suffered a left hip 
injury.  

Service connection for a back disorder, alleged to be due to 
an accident involving being pinned by trucks in Korea, was 
denied in multiple final RO and Board decisions, and such 
issue is not on appeal at this time.

Private treatment records dated from 1991 to 1998 indicate 
that the veteran received treatment for ailments including a 
left hip disability.  A June 1991 report from the Department 
of Orthopaedics, College of Medicine, University of Florida, 
noted that the veteran reported that he was caught between 
two trucks in Korea and injured his left hip.  The veteran 
indicated that the had some difficulty with his hip over the 
years, but over the last year or so, he had a marked increase 
in pain and disability.  The impression included post-
traumatic degenerative arthritis of the left hip.  A June 
1994 discharge summary from the Shands Hospital at the 
University of Florida, noted that the veteran complained of 
progressive pain in the left hip which severely limited his 
activities of daily life.  It was noted that the veteran 
underwent a left total hip arthroplasty.  The discharge 
diagnosis was left hip degenerative disease.  The operative 
report related a postoperative diagnosis of osteoarthritis of 
the left hip.  A May 1998 entry from the Department of 
Orthopaedics, College of Medicine, University of Florida 
noted an impression which included osteoarthritis of the left 
hip.  

In May 1998, the veteran filed a claim for service connection 
for a left hip disability.  He reported that he had 
osteoarthritis of the hip due to a truck accident which 
occurred while he was on active duty.  

A September 2000 statement from G. G. Mchedlishvili, M.D., 
noted that the veteran had been treated for problems 
including right hip pain.  VA treatment records dated in 
October 2000 referred to continued treatment.  

At a November 2000 RO hearing on appeal, the veteran 
testified that when he was loading ammunition in Korea and he 
was involved in an accident where he was pinned between two 
trucks.  He stated that he was rushed to the 21st Evacuation 
Hospital in Korea.  The veteran indicated that the injury 
occurred during the winter months.  He reported that he was 
hospitalized for fifteen to twenty days.  The veteran noted 
that after service he was treated by Dr. Osterhout for his 
back.  He asserted that it was actually his hip which was 
hurting his back.  The veteran noted that his hip started 
getting worse and that he subsequently went to several 
different doctors.  The veteran acknowledged there were no 
available medical records of left hip problems prior to the 
1990s.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for a left hip 
disability.  Identified relevant medical records have been 
obtained to the extent possible.  Under the circumstances of 
the case, a VA examination is not necessary to decide the 
claim.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board notes the veteran had service in Korea during the 
Korean War, but it is not shown that he engaged in combat or 
that the currently claimed condition is due to combat, and 
thus the combat provisions of 38 U.S.C.A. § 1154 are 
inapplicable to this claim.

Most of the veteran's service medical records from his 1952-
1955 active duty are presumably destroyed.  However, a June 
1955 separation examination is available and notes the lower 
extremities were normal.  There is no medical evidence of a 
left hip disability, to include arthritis, during the 
veteran's period of service, within the first year after 
service (as required for presumptive service connection), or 
for many years later.  In fact, the first medical evidence of 
a left hip disorder is a March 1990 treatment record, decades 
after the veteran's separation from service, and records from 
the early 1990s note degenerative arthritis of the left hip.  
A June 1991 report from the Department of Orthopaedics at the 
University of Florida, notes that the veteran reported that 
he was caught between two trucks in Korea and injured his 
left hip.  The impression included post-traumatic 
degenerative arthritis of the left hip.  The Board observes 
that the reference to a left hip injury in service was based 
solely on an unsubstantiated history provided by the veteran 
and has no probative value in linking the disability with 
service.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  In 
June 1994, the veteran underwent a left hip replacement due 
to degenerative arthritis of the joint.

The veteran now alleges that he injured his left hip during 
service when he was pinned between two trucks.  He previously 
claimed that he injured only his back at the time of such 
accident.  There is no credible evidence of a causative left 
hip injury or disease in service, including of a nature which 
might lead to the first appearance of arthritis of the joint 
decades after service.  Additionally, as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  

The weight of the competent medical evidence demonstrates 
that a left hip disability, including degenerative arthritis 
for which the veteran has now had a left hip replacement, was 
not present in service or for many years later, and that the 
current left hip disability was not caused by any incident of 
service.  The Board concludes that a left hip disability was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a left hip disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

